


EXHIBIT 10.2


NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
Sun Healthcare Group, Inc.
(Effective as of March 15, 2012)




The members of the Board of Directors of Sun Healthcare Group, Inc. (“Sun”) who
are not employed by Sun or one of its subsidiaries (“Directors”) shall be
compensated as provided below. This policy is effective as of the date set forth
above and supersedes all prior policies concerning compensation of the Directors
as to their service from and after that time. The Board of Directors has the
right to amend this policy from time to time.
1.
Annual Fees for Directors. Each Director shall receive an annual fee of $75,000,
which is payable in four equal quarterly installments. Any installment payable
pursuant to this Policy (including Section 2 or 3 below) for a particular
quarter shall be paid on or around the first day of that quarter.

2.
Annual Fees for Chairpersons. Each Chairperson of a Committee of the Board of
Directors (a “Committee”) shall receive an additional annual fee of $8,000 for
Audit, $6,000 for Compliance, and $5,000 for each of Compensation and
Nominating, each payable in four equal quarterly installments.

3.
Annual Fees for Lead Independent Director. The Lead Independent Director shall
receive an additional annual fee of $5,000, payable in four equal quarterly
installments.

4.
Meeting Fees. Each Director shall receive: (i) $1,750 for a meeting of the Board
of Directors attended in person, (ii) $1,750 for a meeting of a Committee
attended in person if the meeting occurs on a date on which the Director did not
attend a meeting of the Board of Directors or another Committee, (iii) the
following amount for a Committee meeting attended in person on the same date as
a meeting of the Board of Directors or another Committee attended by the
Director: $1,500 for a meeting of the Audit or Compliance Committee and $1,000
for a meeting of the Compensation or Nominating and Governance Committee, and
(iv) $1,000 for any Board or Committee meeting attended by telephone.

4.
Restricted Stock Unit Awards. Each Director shall receive an award of $60,000 of
restricted stock units on the date that the Compensation Committee grants
regular annual equity awards to its officers and employees using the closing
sale price of Sun's common stock as of such date. The stock unit awards shall
have the following terms: (i) the units shall vest monthly over one year, (ii)
the vested units shall not be distributed as common stock until the earlier of
the five year anniversary of the date of grant or separation of service from the
Board, and (iii) the vesting of the units and the distribution of the vested
units would accelerate at death, disability or change in control of Sun.

5.
Conversion of Cash Retainers into Stock. Each Director may convert 50% or more
of his or her cash retainer under Item 1 above into shares of Sun's common
stock. Directors choosing such conversion must make an irrevocable election in
advance of the quarter the election is to take effect. For an quarter in which
such a conversion election is in effect, the conversion of cash retainer to
shares for that quarter will occur as of the first trading day of that quarter
using the


1

--------------------------------------------------------------------------------




closing sale price of Sun's common stock on that day. The shares will be
delivered to the Director promptly following that day. Until further determined,
Directors are no longer able to participate in the Non-Employee Directors
Stock-For-Fees Program under the Sun Healthcare Group, Inc. 2009 Performance
Incentive Plan, provided that this suspension of the Program doesn't affect
elections previously made under the program and benefits with respect to those
elections.
6.
Reimbursement of Expenses. Each Director is reimbursed for out-of-pocket
expenses for attendance at Board and committee meetings. The Company will make
reimbursement to a non-employee director within a reasonable amount of time
following submission by the non-employee director of reasonable written
substantiation for the expenses, which the Director agrees to promptly provide
so that the Company may make timely reimbursement (and in all cases not later
than the end of the year following the year in which the related expenses were
incurred).




2